Citation Nr: 0120325	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for dementia of unknown 
etiology.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  By a decision entered in December 1997, the RO denied the 
veteran's claim of service connection for dementia of unknown 
etiology.  He was notified of the RO's determination, and of 
his appellate rights, but he did not perfect an appeal in a 
timely manner.  This was the last final denial on any basis.

2.  Evidence received since the December 1997 RO denial is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for dementia of 
unknown etiology.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for dementia of unknown 
etiology has been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for dementia of unknown etiology.  In essence, he 
contends that he was exposed to toxic chemicals while serving 
aboard ship in the Persian Gulf in 1987 and that his 
currently diagnosed dementia is a direct result of that 
exposure.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

The veteran has attempted to establish service connection for 
his claimed dementia on several occasions.  The last final 
denial occurred in December 1997.  The veteran was notified 
of that action in January 1998.  He submitted a notice of 
disagreement in July 1998 and was issued a statement of the 
case in October 1998.  However, he did not submit a timely 
appeal.  See 38 C.F.R. §§ 20.302, 20.1103 (2000).  As a 
result, service connection for such a disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1997 
rating decision consisted of the veteran's service medical 
records (SMRs), letters from J. Matsumoto, M. D., VA 
examination reports dated in October 1994 and March 1995, 
respectively, VA treatment and hospitalization records for 
the period from January 1995 to July 1997, excerpts from the 
veteran's service personnel record, correspondence from 
United States Senator Paul D. Wellstone, and numerous lay 
statements from the veteran and family members.

The SMRs were negative for any evaluation or treatment in 
service related to dementia.  The letters from Dr. Matsumoto 
reported that he was a neurologist and had extensively 
evaluated the veteran.  Dr. Matsumoto noted that the veteran 
had a life long learning disability with attention deficit 
disorder and dyslexia.  The VA examination reports noted a 
progressive problem with memory loss but did not indicate an 
etiology for the problem.  The VA treatment records reflected 
extensive evaluation of the veteran with diagnoses of 
Alzheimer's Disease and Kufs Disease made at different times.  
The veteran was determined to be totally disabled by his 
dementia.  However, there was no opinion to link his dementia 
to service in the VA records.  The personnel record excerpts 
documented the veteran's ship's (USS ST. LOUIS LKA-116) 
presence in the Persian Gulf area in 1987.  The excerpts also 
documented that Iraqi jets did fly over the ship.  The 
correspondence from Senator Wellstone included a Persian Gulf 
War questionnaire, which reported that the veteran felt he 
was exposed to hazardous chemicals when the Iraqi planes flew 
over the ship.  Finally, the several lay statements attribute 
the veteran's dementia to an alleged exposure to toxic 
chemicals while the veteran's ship served in the Persian 
Gulf.

The December 1997 rating decision denied the veteran's claim 
by noting that the available evidence did not show a link 
between his dementia and military service, did not show that 
his ship was sprayed with a toxic substance from an Iraqi 
jet, did not show that any alleged toxin that may have been 
sprayed had a three to four year delay before symptoms were 
noted, or that his dementia was related to exposure to a 
toxin.  

Evidence received since the December 1997 rating decision 
consists of excerpts from a book entitled GASSED IN THE GULF, 
statement from [redacted] along with a copy of the deck log 
for the USS ST. LOUIS for August 29, 1987, and a copy of a 
timeline for the ship's actions for the period from August 
11, 1987, to September 20, 1987, received in March 2000, a 
magnetic resonance imaging (MRI) report from St. Paul 
Radiology dated in July 2000, statement from [redacted], 
dated in August 2000, and letters from J. Wheeler, M. D., 
dated in October 1999 and November 2000.

The excerpts from GASSED IN THE GULF reported on the use of 
chemical warfare agents by the Iraqi government during its 
war with Iran during the time the veteran's ship was in the 
Persian Gulf.  The passages note that one method of delivery 
of the chemicals was by aircraft.  Further, the excerpts 
discuss a theory that the Iraqis used low-dose attacks in 
order to avoid setting off detection alarms.  The excerpts 
made no reference to chemical warfare being used against 
United States vessels during 1987.

The statement from [redacted], along with the copy of the 
deck log and timeline, clearly show that the USS ST. LOUIS 
was in the Persian Gulf in August 1987 and that the ship was 
overflown by Iraqi fighter planes that were believed to be in 
an attack posture against an Iranian target.  However, Mr. 
[redacted] opined that he would be surprised if the ST. LOUIS was 
the victim of a chemical attack and the crew not notified.  

The MRI report from St. Paul Radiology noted a number of 
abnormal findings.  The report noted that comparisons were 
made with VA MRI head scans of the veteran from 1995 and that 
there had been fairly significant progression of the 
generalized cerebral atrophy and associated ventricular 
enlargement.  The report further stated that the findings 
would support overall generalized neuronal loss.  Finally, 
the report cited to research at the University of Texas, 
Southwestern Medical Center and that MRIs of Gulf War 
veterans had shown similar abnormalities.

The statement from [redacted] indicated that he had been 
employed with an United States government agency involved in 
security.  He said that he discussed the circumstances of the 
Iraqi overflight of the ST. LOUIS with a former employee of 
another government security agency.  Mr. [redacted] said that he 
was informed that the Iraqi jets did release "mutant toxin 
gases" over the ship.  He said that his source would deny 
ever making the statement.  Mr. [redacted] added that he had 
learned that another, unidentified, United States Navy ship 
experienced a similar attack in 1988.

Finally, the letters from Dr. Wheeler note that he had 
treated the veteran since 1993.  In his first letter, Dr. 
Wheeler stated that the veteran had shown evidence of 
progressive dementia of uncertain etiology despite a thorough 
evaluation.  He said that toxic exposure had been considered 
in establishing etiology and "might" provide an explanation 
for his disease.  However this theory had not been confirmed 
or denied.  In his second letter, Dr. Wheeler said that the 
etiology for the veteran's dementia had not been established.  
However, toxic exposure, including possible Gulf War 
Syndrome, might still be considered a part of the 
differential diagnosis.

All of the evidence received since the December 1997 rating 
decision is new in that it was not of record at the time of 
the decision.  The majority of the evidence is not redundant 
of evidence previously considered and is material.  
Specifically, the book excerpts discuss air delivery of 
chemical warfare agents by Iraqi aircraft and at low-dose 
levels that are not easily detectable.  The statement from 
Mr. [redacted] is essentially cumulative in that it only supports 
the fact that the ship was overflown by Iraqi planes.  He 
expresses no knowledge of any chemical attack.  The MRI 
report from St. Paul Radiology notes a similarity between 
findings for the veteran and findings involving a study of 
Gulf War veterans.  The statement from Mr. [redacted] is new and 
material as well.  Previously, the veteran had maintained the 
same allegation of exposure to chemicals from an Iraqi 
overflight.  However, Mr. [redacted] is the source for the 
allegation and he provides his source for his information, 
although it is unconfirmed.  Finally, Dr. Wheeler does not 
provide a direct link between any incident of service and the 
veteran's current diagnosis.  However, he stated that toxic 
exposure might still be considered a part of the differential 
diagnosis for the veteran.  

As noted above, the "credibility of the evidence is to be 
presumed" in new and material cases.  See Justus, supra.  
Moreover, the Court in Hodge stressed that under the 
regulation (38 C.F.R. § 3.156) new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d at 1363.  The Federal Circuit noted 
that "any interpretive doubt must be resolved in the 
veteran's favor" and that "the regulation imposes a lower 
burden to reopen than the Colvin test."  Id at 1361, n. 1.

The Board finds that the new and material evidence submitted 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for dementia of an unknown etiology.  The 
new evidence, along with the evidence previously of record, 
does present a more complete picture of the circumstances 
surrounding the possible origin of the veteran's disability.  
Consequently, the Board concludes that the claim should be 
reopened.



ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for dementia of unknown 
etiology; to this extent, the appeal is granted.

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, became effective during the pendency of 
this appeal.  Codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In this case, VA treatment records show that the veteran was 
hospitalized at St. Joseph's Hospital in 1992 or 1993 and 
that he underwent evaluations at the Mayo Clinic in 1994 and 
1996.  However, none of the medical records from those 
facilities are associated with the claims file.  The Board 
notes that the veteran was requested to either provide the 
records from St. Joseph's or authorize VA to obtain the 
records in May 1995.  There is no indication that the veteran 
responded to that request.  The veteran, or his legal 
guardian or conservator as appropriate, should be contacted 
and requested to either provide the records from the two 
facilities or authorize the VA to obtain them.  

The records from Dr. Matsumoto should also be requested.  He 
indicated in 1994 that he had seen the veteran for extensive 
neurological testing.  The records may contain information 
pertinent to etiology of the diagnosed disorder.

The same is true for the records from Dr. Wheeler.  He said 
that he had been caring for the veteran since 1993 and that 
his records were available for review with the proper 
authorization.

The veteran should be contacted and asked about the 
circumstances leading up to his MRI at St. Paul Radiology so 
that it can be determined if he was, or is, receiving 
additional care or treatment.  If so, there would be 
additional treatment records available for consideration.  

The veteran was afforded a VA dermatology examination in 
March 1995.  The examiner noted that the veteran had received 
VA outpatient treatment in 1988 relating to the excision of 
growth on his leg.  However, those records were not 
available.  The veteran should be contacted and requested to 
identify all sources of VA treatment after service.  A 
request for VA records from sources identified by the 
veteran, from the earliest date identified to the present, 
should be made if they would not be duplicative of records 
already in the claims folder.  

Finally, the excerpts from the veteran's evaluation reports, 
the statement from Mr. [redacted], and the copies of the deck log 
and timeline submitted by him, all show that the USS ST. 
LOUIS was overflown by Iraqi planes while in the Persian 
Gulf.  A request must be made to the service department to 
inquire as to whether there is any official report of the 
ship having been the subject of a chemical warfare attack 
during its operations in the Gulf.  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured and 
those records identified from Dr. 
Matsumoto, Dr. Wheeler, the Mayo Clinic 
and St. Paul Radiology.  

2.  The RO should contact the service 
department and inquire as to the whether 
or not the USS ST. LOUIS was subject to 
a chemical warfare attack at any time 
during its period of operation in the 
Persian Gulf area in 1987, or otherwise 
exposed to toxic chemicals.  The service 
department's response, and any 
additional evidence received, should be 
associated with the veteran's claims 
folder.

3.  If the service department confirms 
that the USS ST. LOUIS was the subject of 
a chemical warfare attack, other credible 
evidence of such attack is obtained, or 
there is credible evidence of exposure to 
toxic chemicals, the veteran's claims 
folder should be submitted to an 
appropriate examiner for review.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
likely as not that any currently 
diagnosed condition could be related:  1) 
to exposure to toxic chemicals, such as 
chemical warfare in service; or, 2) to 
any incident of service.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.  If the examiner 
is unable to render an opinion, that 
should be stated.

4.  The RO should review the report of 
any examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



